—Appeal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered March 31, 1998, convicting him of assault in the first degree, upon a jury verdict and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court improperly interjected itself into the proceedings is unpreserved for appellate review and, in any event, without merit. The court’s questioning of witnesses facilitated an orderly progression of *493the trial and the minimal interjections were proper (see, People v Yut Wai Tom, 53 NY2d 44).
The court did not improvidently exercise its discretion in denying the defendant youthful offender status for this senseless and vicious crime despite his eligibility for such treatment (see, People v Vera, 206 AD2d 494; People v Barr, 168 AD2d 625). Moreover, the sentence is not excessive or unduly harsh (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Krausman, Florio and H. Miller, JJ., concur.